Citation Nr: 1629170	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for a low back condition, degenerative arthritis of the spine and intervertebral disc syndrome, currently assigned a 20 percent evaluation prior to February 23, 2016 and 40 percent thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran testified at a personal hearing held before the Decision Review Officer (DRO).  A transcript has been incorporated into the record.

This issue was before the Board in February 2015, at which time, the Board, among other actions, denied an increased rating for the Veteran's service-connected low back disability.  Thereafter, the Veteran filed an appeal to the United States of Appeals for Veterans Claims (Court).  In December 2015, the Veteran's representative before the Court and VA's General Counsel filed a Joint Motion for Partial Remand (Joint Motion) with the Court to vacate and remand the Board's decision, insofar as it had denied increased ratings for the Veteran's service-connected low back disability and bilateral hallux valgus.  That same month, the Court granted the motion for partial remand.  In February 2016, the Board granted a 10 percent evaluation for hallux valgus of the right foot and 10 percent for the left foot and also remanded the issue of a higher evaluation for a low back condition.  The RO afforded the Veteran a VA examination for his back and subsequently assigned a 40 percent evaluation beginning February 23, 2016.  The issue of a higher evaluation for the Veteran's back is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Pursuant to the Board's February 2016 remand, the Veteran was afforded a VA examination in February 2016.  The examiner provided range of motion of the Veteran's back in degrees.  She also noted that range of motion testing of forward flexion, extension, right lateral flexion, left lateral flexion and right lateral rotation, and left lateral rotation all exhibited pain, but the examiner did not provide the degree at which the Veteran's pain began.  The Board finds that a new VA examination is needed to determine the degree at which the Veteran's pain began during range of motion testing.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the February 2016 VA examination, the Veteran reported that he has shooting pain coming down his left leg off and on.  The examiner should comment on this assertion and note whether the Veteran has radiculopathy due to his back disability.  

Also, during the February 2016 VA examination, the Veteran was asked about bed rest.  He reported that had a total duration of at least six weeks of prescribed bed rest during the past 12 months, but the record does not include documentation from his physician showing prescribed bed rest.  The Veteran should be given one more opportunity to provide evidence to support his assertions of physician prescribed bed rest for his back disability.  

A February 2016 treatment records from Mercy Clinic notes that the Veteran has lumbar radicular pain and that an MRI was being ordered.  VA should attempt to obtain this MRI and all treatment records from the Mercy Clinic that are not already in the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since February 2016 and associate them with the claims file.

2. Contact the Veteran and request properly executed VA form 21-4142s, Authorization and Consent to Release Information to the Department of Veteran Affairs, for Mercy Clinic Primary Care Northwest and Mercy Clinic Dermatology.

Attempt to obtain the MRI conducted by the Mercy Clinic as mentioned in the February 2016 letter from Mercy Clinic. 

3.  Contact the Veteran and ask him to provide documentation from his physician showing when he was prescribed bed rest for his back disability.  The physician should specifically state how many weeks of bed rest were prescribed in the past 12 months.

4.  Schedule the Veteran for a VA spine examination to determine the severity of his service-connected back disability.  The entire claims file must be made available to the examiner, and the examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must conduct range of motion testing of the thoracolumbar spine, expressed in degrees. 

The examiner should render findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins. In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.  If such a finding is not possible, the examiner should explain why such detail feasibly could not be determined.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Any neurological symptoms or abnormalities that are as likely as not associated with the service-connected back disorder should be specifically identified and evaluated.  The Veteran reported shooting pain down his left leg during the February 2016 VA examination.

Considering all orthopedic and neurological findings, the orthopedic examiner must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  The report must be added to VBMS.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




